 
ESCROW AGREEMENT
 
This Escrow Agreement (this “Agreement”), dated as of December 10, 2008 (the
“Effective Date”), is entered into by and between Centurion Credit Group Master
Fund L.P., a Delaware limited partnership (the “Lender”), Vector Investment Fund
LLC, a Delaware limited liability company (the “Borrower”), Vector Intersect
Security Acquisition Corp., a Delaware corporation (the “Company”), and
Collateral Agents, LLC, a New York limited liability company (the “Escrow
Agent”).
 
WITNESSETH:
 
WHEREAS, the Company is a blank check company that was formed to acquire,
through merger, capital stock exchange, asset acquisition or other similar
business combination, one or more businesses, and, as such, the Company entered
into a stock purchase agreement, dated February 14, 2008, as amended, by and
among the Company, Cyalume Technologies, Inc. (“Cyalume”), Cyalume Acquisition
Corp. and GMS Acquisition Partners Holdings, LLC, the sole stockholder of
Cyalume, pursuant to which Cyalume will become a wholly owned subsidiary of the
Company (the “Acquisition”);
 
WHEREAS, on or before December 26, 2008, the Company will hold a special
stockholders’ meeting (the “Stockholders’ Meeting”) to vote on the Acquisition,
at which meeting a majority of the shares of Common Stock must be voted to
authorize the Acquisition, and Public Stockholders owning less than 20% of the
aggregate shares of Common Stock exercise their redemption rights (the
“Redemption Rights”), as provided for in the Company’s Fourth Amended and
Restated Certificate of Incorporation;
 
WHEREAS, the Company, the Borrower, an entity controlled by an affiliate of the
Company, and the Lender are parties to a Note Purchase Agreement, dated of even
date herewith (as amended, modified or supplemented, the “Purchase Agreement”),
pursuant to which the Lender will provide a loan to the Borrower in the
principal amount of up to Twelve Million Dollars (US$12,000,000) (the “Note”) to
purchase Note Shares from no more than ten (10) holders of Common Stock (the
“Sellers”) on a privately negotiated basis at a gross price (inclusive of
commissions and charges) of no greater than $8.03 per share, which shares are to
be held in escrow pursuant to this Agreement (the “Note Shares”);
 
WHEREAS, in the event that a majority of stockholders of the Company vote
against the Acquisition or Public Stockholders owning 20% or more of the Common
Stock exercise their Redemption Rights, upon the dissolution and liquidation of
the Company, all funds held in the Trust Fund, plus interest (subject to certain
exclusions), will be distributed to the Company’s Public Stockholders with the
funds received by Borrower to be held in escrow pursuant to this Agreement (the
“Borrower’s Liquidation Proceeds”);
 
WHEREAS, if the Acquisition is consummated, the funds in the Trust Fund will be
distributed by the Trustee to or for the benefit of the Company and pursuant to
an irrevocable letter of instruction, a copy of which is annexed hereto as
Exhibit A (“Irrevocable Instruction Letter”) to be given by the Company to the
Trust Fund, the initial disbursement from the Trust Fund by the Trustee will be
the payment of an amount of principal  (“Buyout Price”) and interest outstanding
on the Note to Escrow Agent, with the Buyout Price reflecting the Purchase Price
of the Note Shares to be purchased by the Company from Borrower and the balance
reflecting other amounts payable by the Company pursuant to a certain letter
agreement (“Letter Agreement”), a copy of which is annexed hereto as Exhibit B;
and

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Purchase Agreement contemplates the execution and delivery of this
Agreement at the closing of the transactions contemplated by the Purchase
Agreement.
 
Upper case terms employed herein shall have the definitions ascribed to them in
the Purchase Agreement, Note and Stock Pledge Agreement, as appropriate.
 
NOW THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants hereinafter set forth, the parties hereto agree as follows:
 
1.           Appointment of Escrow Agent.
 
The Lender and the Borrower hereby appoint Collateral Agents, LLC as escrow
agent for the purposes set forth herein, and Collateral Agents, LLC accepts such
appointment under the terms and conditions set forth in this Agreement.
 
2.           Deposit of Borrower’s Liquidation Proceeds and Note Shares.
 
Upon Borrower’s delivery to Escrow Agent and Lender of a Drawing Notice
describing the details of a sale of Note Shares by a Public Stockholder to
Borrower, including the identity of the seller, the amount of Note Shares to be
purchased, the per share price and the aggregate gross purchase price of such
shares.  Lender agrees to deposit such gross purchase price amount into the
Escrow Agent’s stock trading account maintained at Rodman Renshaw LLC (“Broker”)
identified on Exhibit C hereto (“Escrow Agent Trading Account”) pursuant to the
wire transfer instructions set forth on Schedule C hereto.  Upon receipt of such
funds in the Escrow Agent Trading Account, Borrower will instruct Broker to
purchase the Note Shares described in the Drawing Notice, payment of which will
be made with the funds deposited by Lender in the Escrow Agent Trading
Account.  In the event the Escrow Agent Trading Account is not credited with
such shares in Escrow Agent’s name on or before the Business Day following the
deposit of the funds into the Escrow Agent Trading Account, the Escrow Agent is
instructed to and will promptly return to Lender the amount of funds
corresponding to the amount of Note Shares not purchased.  All funds to be
delivered to the Lender will be sent by wire transfer to the Lender’s account
identified on Exhibit D.
 
3.           Release of Escrow Amount.
 
(a)           In the event the Acquisition is not approved and the Trust Fund is
required to be distributed to the Public Stockholders, then the Escrow Agent is
appointed attorney-in-fact on behalf of Borrower and instructed to promptly take
all action necessary to obtain Borrower’s Liquidation Proceeds, release the Note
Shares as appropriate in order to obtain such Borrower’s Liquidation Proceeds
and to immediately deliver such funds to Lender.  The funds so released to
Lender will be credited against the Obligations.

 
 

--------------------------------------------------------------------------------

 
 
(b)           In the event the Acquisition is consummated and the Trustee
delivers the Buyout Price to the Escrow Agent, the Escrow Agent is instructed to
immediately deliver such funds to Lender and thereafter deliver the
corresponding Note Shares as the Company directs.  The funds so released to
Lender will be credited against the Obligations.
 
(c)           Notwithstanding the above, upon receipt by the Escrow Agent of
joint written instructions (“Joint Instructions”) signed by the Borrower and
Lender it shall deliver the Escrow Amount in accordance with the terms of the
Joint Instructions.
 
(d)           Notwithstanding the above, upon receipt by the Escrow Agent of a
final and non-appealable judgment, order, decree or award of a court of
competent jurisdiction (a “Court Order”), the Escrow Agent shall deliver the
Escrow Amount in accordance with the Court Order.  Any Court Order shall be
accompanied by an opinion of counsel for the party presenting the Court Order to
the Escrow Agent (which opinion shall be satisfactory to the Escrow Agent) to
the effect that the court issuing the Court Order has competent jurisdiction and
that the Court Order is final and non-appealable.
 
4.           Rights of the Borrower and the Lender in Note Shares.
 
(a)           Until the release of the Borrower’s Liquidation Proceeds or the
Note Shares (the “Escrow Amount”) pursuant to Section 3 and except as herein
provided, or in the Stock Pledge Agreement, the Borrower shall retain all of its
rights as a stockholder of the Company, including, without limitation, the right
to vote such shares.  Borrower represents to Lender that Borrower will vote such
shares in favor of liquidation of the Company and distribution of the Trust Fund
to Public Shareholders in the event the Acquisition is not approved by the
Company’s Stockholders on or before December 26, 2008.
 
(b)           Until the release of the release of the Escrow Amount pursuant to
Section 3, all dividends or distributions of any kind payable in cash, stock or
other non-cash property with respect to the Note Shares shall be paid and/or
delivered to the Escrow Agent to hold in accordance with the terms hereof. As
used herein, the term “Note Shares” shall be deemed to include any such
dividends or distributions distributed thereon, if any.
 
(c)           Except as set forth in Section 3, no redemption, sale, transfer or
other disposition may be made of any or all of the Note Shares. Until the
release of the Escrow Amount pursuant to Section 3, the Borrower shall not
pledge or grant a security interest in the Note Shares or grant a security
interest in their rights under this Agreement.
 
(d)           In the event of a conflict between the terms of this Agreement and
the Stock Pledge Agreement, the conflict shall be decided as determined by
Lender in Lender’s absolute discretion.
 
5.           Concerning the Escrow Agent.
 
(a)           The Escrow Agent shall not have any liability to any of the
parties to this Agreement or to any third party arising out of its services as
Escrow Agent under this Agreement, except for damages directly resulting from
the Escrow Agent’s gross negligence or willful misconduct.

 
 

--------------------------------------------------------------------------------

 
 
(b)           Upon any delivery or deposit with a court or successor escrow
agent of the Escrow Amount and related stock powers in accordance with this
Agreement, the Escrow Agent shall be fully and forever released and discharged
from any liability for serving as Escrow Agent and from any further obligation
under this Agreement.
 
(c)           The Escrow Agent shall be entitled to reasonable compensation from
the Company for all services rendered by it hereunder.  The Company shall pay
the Escrow Agent’s fee of $7,500 on the Closing Date.  If such fee is not paid
on the Closing Date, Escrow Agent is not required to take any action hereunder.
The Escrow Agent shall also be entitled to reimbursement from the Company for
all expenses paid or incurred by it in the administration of its duties
hereunder including, but not limited to, all counsel, advisors’ and agents’ fees
and disbursements and all taxes or other governmental charges, charges in
connection with the Escrow Agent Trading Account, wire transfer charges,
brokerage commissions and in connection with and filings made with the SEC.
 
(d)           The Company, the Borrower and the Lender jointly and severally
shall indemnify the Escrow Agent and hold it harmless against any loss,
liability, damage or expense (including reasonable attorneys’ fees) that the
Escrow Agent may incur as a result of acting as escrow agent under this
Agreement, except for any loss, liability, damage or expense arising from its
own gross negligence or willful misconduct.  For this purpose, the term
“attorneys’ fees” includes out-of-pocket fees payable to any counsel retained by
the Escrow Agent in connection with its services under this Agreement (other
than fees incurred in connection with the drafting and negotiation of this
Agreement) and, with respect to any matter arising under this Agreement as to
which the Escrow Agent performs legal services (other than fees incurred in
connection with the drafting and negotiation of this Agreement), its standard
hourly rates and charges then in effect.
 
(e)           The Escrow Agent shall be entitled to rely upon any judgment,
notice, instrument or other writing delivered to it under this Agreement without
being required to determine the authenticity of, or the correctness of any fact
stated in, that document and irrespective of any facts the Escrow Agent may know
or be deemed to know in any other capacity.  The Escrow Agent may act in
reliance upon any instrument or signature believed by it to be genuine and may
assume that any person purporting to give any notice or receipt or advice or
make any statement or execute any document in connection with this Agreement has
been duly authorized to do so.
 
(f)           The Escrow Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement.  The Escrow Agent shall not have
any obligations arising out of or be bound by the provisions of any other
agreement, written or oral, including, but not limited to, the Purchase
Agreement.
 
(g)           All of the Escrow Agent’s rights of indemnification provided for
in this Agreement shall survive the resignation of the Escrow Agent, its
replacement by a successor Escrow Agent, its delivery or deposit of the Escrow
Amount in accordance with this Agreement, the termination of this Agreement, and
any other event that occurs after the Effective Date.

 
 

--------------------------------------------------------------------------------

 
 
(h)           If any dispute arises in connection with this Agreement, the
Escrow Agent may at any time commence an action in the nature of interpleader or
other legal proceedings and may deposit the Escrow Amount with the clerk of the
court.
 
(i)           The Escrow Agent shall have no responsibility with respect to the
sufficiency of the arrangements contemplated by this Escrow Agreement to
accomplish the intentions of the parties.
 
(j)           The Escrow Agent shall not be liable for any loss resulting from
the failure of Broker or of a FDIC insured banking institution holding the
Borrower’s Liquidation Proceeds.
 
(k)           Escrow Agent may generally engage in any kind of business with the
Company, the Borrower or the Lender or any subsidiary or affiliate thereof as if
it had not entered into this Agreement. Escrow Agent and its affiliates and
their officers, directors, employees, and agents (including legal counsel) may
now or hereafter be engaged in one or more transactions with either the Company,
the Borrower or Lender, act as trustee, agent or representative of either the
Company, the Lender or Borrower, or otherwise be engaged in other transactions
with such parties (collectively, the “Other Activities”).  Without limiting the
forgoing, Escrow Agent and its affiliates and their officers, directors,
employees, and agents (including legal counsel) shall not be responsible to
account to the Company, the Lender or Borrower for such other activities.
 
(l)           The Escrow Agent shall not be required to take any action
hereunder involving any expense unless the payment of such expense is made or
provided for in a manner satisfactory to Escrow Agent.
 
6.           Representations.
 
Each of the Company, the Lender, the Borrower and the Escrow Agent severally
represents and warrants as to itself or herself (as applicable) that:  (a) it or
she (as applicable) has full power and authority to enter into and perform this
Agreement; (b) the execution and delivery of this Agreement by it or her (as
applicable) was duly authorized by all necessary corporate, partnership or other
action; and (c) this Agreement is enforceable against it or her (as applicable)
in accordance with its terms.
 
7.           Resignation; Successor Escrow Agent.
 
The Escrow Agent (and any successor escrow agent) may at any time resign as such
upon 30 days’ prior notice to each of the other parties.  Upon receipt of a
notice of resignation, each of the Company, the Lender and the Borrower shall
use its best efforts to select a successor agent within 30 days, but if within
that 30-day period the Escrow Agent has not received a notice signed by both the
Company, the Lender and the Borrower appointing a successor escrow agent and
setting forth its name and address, the Escrow Agent may (but shall not be
obligated to) select on behalf of the Company, the Lender and the Borrower a
bank or trust company to act as successor escrow agent, for such compensation as
that bank or trust company customarily charges and on such terms and conditions
not inconsistent with this Agreement as that bank or trust company reasonably
requires.  The fees and charges of any successor escrow agent shall be paid by
the Company, the Lender and the Borrower.  A successor escrow agent selected by
the resigning Escrow Agent may become the successor escrow agent by confirming
in writing its acceptance of the position. The Company, the Lender and the
Borrower shall sign such other documents as the successor escrow agent
reasonably requests in connection with its appointment, and each of them hereby
irrevocably appoints the Escrow Agent as its attorney-in-fact to sign all such
documents in its name and place.  The Escrow Agent may deliver the Escrow Amount
to the successor escrow agent selected pursuant to this provision and, upon such
delivery, the successor escrow agent shall become the Escrow Agent for all
purposes under this Agreement and shall have all of the rights and obligations
of the Escrow Agent under this Agreement and the resigning Escrow Agent shall
have no further responsibilities or obligations under this Agreement.  If no
successor Escrow Agent is named by either (i) the Company, Borrower and Lender
or (ii) the Escrow Agent, then the Escrow Agent may apply to a court of
competent jurisdiction in the State of New York for appointment of a successor
Escrow Agent, and to deposit the Escrow Amount with the clerk of any such court.

 
 

--------------------------------------------------------------------------------

 
 
8.           Notices.
 
Any notice or other communication under this Agreement shall be in writing and
shall be considered given when (i) when received, (ii) when delivered
personally, (iii) one (1) Business Day (as defined in the Note) after being
delivered by facsimile (with receipt of appropriate confirmation), (iv) one (1)
Business Day after being deposited with an overnight courier service of
recognized standing, or (v) four (4) days after being deposited in the
registered mail, with postage prepaid:
 
If to the Company:
 
Vector Intersect Security Acquisition Corp.
65 Challenger Road
Ridgefield Park, NJ 07660
Attention:  Yaron Eitan
Facsimile: (201) 712-9498
 
If to the Borrower:
 
Vector Investment Fund LLC
74 Grand Avenue
Englewood, NJ 07631
Attention: Mr. Yaron Eitan
Facsimile:  (201) 541-1084
 
If to the Lender:


Centurion Credit Group Master Fund L.P.
152 West 57th Street, 54th Floor
New York, NY 10019
Attention: Mr. David Levy
Facsimile:  (212) 581-0002

 
 

--------------------------------------------------------------------------------

 
 
With an additional copy by fax only to:
 
Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, NY 10176
Attention: Edward Grushko, Esq.
Facsimile:  (212) 697-3575
 
If to Escrow Agent:
 
Collateral Agents, LLC
111 West 57th Street, Suite 1416
New York, NY 10019
Attention:  General Counsel
Facsimile:  (212) 245-9101
 
9.           Miscellaneous.
 
(a)           All fees and expenses of the Escrow Agent shall be borne by the
Company; provided however, in the event the Escrow Agent’s fees and expenses are
not timely paid, the Escrow Agent is authorized and instructed to draw its fees
and expenses out of the Escrow Amount, subject to a maximum of One Thousand
Dollars ($1,000) in the aggregate.
 
(b)           If any provision of this Agreement is determined by any court of
competent jurisdiction to be invalid or unenforceable in any jurisdiction, the
remaining provisions of this Agreement shall not be affected thereby, and the
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable that provision in any other jurisdiction.  It is
understood, however, that the parties intend each provision of this Agreement to
be valid and enforceable and each of them waives all rights to object to any
provision of this Agreement.
 
(c)           This Agreement shall be binding upon and inure solely to the
benefit of the parties hereto and their respective successors and permitted
assigns, and shall not be enforceable by or inure to the benefit of any third
party.  Subject to the assignment rights of the Escrow Agent set forth in
Section 7 herein, no party may assign its rights or obligations under this
Agreement or any interest in the Escrow Amount without the written consent of
the other parties, and any other purported assignment shall be void.  In no
event shall the Escrow Agent be required to act upon, or be bound by, any
notice, instruction, objection or other communication given by a person other
than, nor shall the Escrow Agent be required to deliver the Escrow Amount to any
person other than the Company, the Lender or the Borrower.
 
(d)           This Agreement shall be governed by and construed in accordance
with the law of the State of New York applicable to agreements made and to be
performed in New York.

 
 

--------------------------------------------------------------------------------

 
 
(e)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York.  The prevailing party shall be entitled to recover
from the other party its reasonable attorney's fees and costs.  In the event
that any provision of this Agreement is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or unenforceability of any other provision of this Agreement. Nothing contained
herein shall be deemed or operate to preclude the Lender from bringing suit or
taking other legal action against the Borrower in any other jurisdiction to
collect on the Borrower's obligations to Lender, to realize on any collateral or
any other security for such obligations, or to enforce a judgment or other
decision in favor of the Lender.  This Agreement shall be deemed an
unconditional obligation of Borrower for the payment of money and, without
limitation to any other remedies of Lender, may be enforced against Borrower by
summary proceeding pursuant to New York Civil Procedure Law and Rules Section
3213 or any similar rule or statute in the jurisdiction where enforcement is
sought.  For purposes of such rule or statute, any other document or agreement
to which Lender and Borrower are parties or which Borrower delivered to Lender,
which may be convenient or necessary to determine Lender’s rights hereunder or
Borrower’s obligations to Lender are deemed a part of this Agreement, whether or
not such other document or agreement was delivered together herewith or was
executed apart from this Agreement..
 
(f)           This Agreement and the agreements referred to herein contains a
complete statement of the arrangements among the parties with respect to the
subject matter hereof and cannot be changed or terminated orally.  Any waiver
must be in writing.
 
(g)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.  Facsimile copies or other electronic
transmissions of signed signature pages will be deemed binding originals.
 
(h)           The section headings used herein are for convenience of reference
only and shall not affect the construction or interpretation of this Agreement.
Words importing the singular number include the plural and vice versa; words
importing the masculine gender include the feminine and neuter genders.  The
word “person” includes an individual, body corporate, partnership, trustee or
trust or unincorporated association, executor, administrator or legal
representative.
 
(i)           Borrower, Company and Escrow Agent acknowledge that the Lender is
not the beneficial owner of the Note Shares and is not required to make any
filings with the SEC in connection therewith, and Lender is entitled to receive,
as circumstances require, the Borrower’s Liquidation Proceeds or Buyout Price.
 
(j)           Borrower and Company agree to apply best efforts to timely make
all filings required to be made by them with the SEC and any state authorities
in connection with the Transaction Documents.  Borrower is deemed the beneficial
owner of the Note Shares and agrees to identify itself as such in filings to be
made with the SEC.  The Escrow Agent may make any filings with the SEC it deems
advisable.

 
 

--------------------------------------------------------------------------------

 
 
(k)           The Escrow Agent does not have and will not have any interest in
the Escrow Amount, but is serving only as escrow agent, having only possession
thereof.  Any and all taxes or such similar expenses incurred in connection with
the Borrower’s Liquidation Proceeds or Buyout Price, or any interest shall be
the responsibility and obligation of the Borrower.  Exhibit E is a W-9 fully
executed by Borrower.
 
(l)           The provisions of Sections 5 through 9 shall survive the
resignation of the Escrow Agent or the termination of this Agreement.
 
(Signature pages follows.)

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties to this Agreement have executed, or caused to be
executed on their behalf, this Agreement as of the date first above written.
 

 
Borrower:
     
VECTOR INVESTMENT FUND LLC
     
By:
     
Name:  Yaron Eitan
   
Title:    Sole Member
     
Company:
     
VECTOR INTERSECT SECURITY
ACQUISITION CORP.
     
By:
     
Name:  Yaron Eitan
   
Title:    Chief Executive Officer
     
Lender:
     
CENTURION CREDIT GROUP
 
MASTER FUND L.P.
       
By:
     
Name:  David Levy
   
Title:
       
Escrow Agent:
     
COLLATERAL AGENTS, LLC
     
By:
     
Name:
   
Title: